—In an action pursuant to RPAPL article 15 to determine title to real property, the defendants appeal from an order of the Supreme Court, Queens County (Dye, J.), dated May 3, 2000, which denied their motion for partial summary judgment dismissing the complaint as to the properties located at 71-03 and 71-05 31st Avenue in Queens, on the ground of collateral estoppel.
Ordered that the order is affirmed, with costs.
The doctrine of collateral estoppel precludes only relitigation of those issues which were actually determined in a prior proceeding (see, D’Arata v New York Cent. Mut. Fire Ins. Co., 76 NY2d 659, 666; Matter of Halyalkar v Board of Regents, 72 NY2d 261, 268; Kaufman v Lilly & Co., 65 NY2d 449, 456-457). There is no basis on which to determine what specific issues were determined in the prior holdover proceeding between the parties, which had been pending in the Civil Court, Queens County, because the defendants failed to produce the transcript *729of the trial in support of their motion for partial summary judgment (see, Seaman v Fichet-Bauche N. Am., 176 AD2d 793). Accordingly, the defendants’ motion for partial summary judgment was properly denied. Ritter, J. P., McGinity, H. Miller and Townes, JJ., concur.